United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                         F I L E D
                            UNITED STATES COURT OF APPEALS
                                                                                           May 21, 2004
                                     FIFTH CIRCUIT
                                 _______________________
                                                                                     Charles R. Fulbruge III
                                                                                             Clerk
                                          No. 03-50910
                                    _______________________


KEVIN JARVIS,
                                                             Plaintiff-Appellant
                                                versus

CIRRUS LOGIC, INC.,
                                                             Defendant-Appellee.

______________________________________________________________________________

                       Appeal from United States District Court
                          for the Western District of Texas
                            USDC No. A-02-CA-652-SS
______________________________________________________________________________

Before DAVIS, PRADO, and PICKERING, Circuit Judges.

PER CURIAM:*

       Kevin Jarvis appeals from the district court’s grant of summary judgment against him and

in favor of his employer, Cirrus Logic, Inc., on his complaint of discrimination based on age and

national origin under Title VII of the Civil Rights Act of 1964 and the Age Discrimination in

Employment Act. The district court entered a well-reasoned opinion carefully analyzing the

summary judgment evidence in conjunction with the operative law on the subject in finding that

there was no genuine issue of material fact for trial.

       We review the district court’s ruling on a motion for summary judgment de novo, applying

the same legal standard as the district court. Wyatt v. Hunt Plywood Co., 297 F.3d 405, 408 (5th

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Cir. 2002)

       As the district court noted, we also note that Jarvis admitted that he was qualified the

same as or similar to the employees retained after the reduction in force (RIF). In order to

succeed on a discrimination claim in a RIF situation, it is incumbent upon the terminated employee

to prove that he was “clearly better qualified” than the retained employees. Manning v. Chevron

Chemical Co., LLC, 332 F.3d 874, 882, n.4 (5th Cir. 2003)(explaining that the “clearly better

qualified” standard still applies after the Supreme Court’s decision in Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000)).

       After a careful review of the record, this court concludes that there was no genuine issue

of material fact that would have entitled Jarvis to a trial on the merits. Therefore, for essentially

the reasons cited in the district court’s opinion, we AFFIRM.




                                                  2